ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_06_FR.txt. 54

OPINION INDIVIDUELLE DE M. V. K. WELLINGTON KOO

[Traduction]

Je me rallie à l’arrêt de la Cour en tant qu'il reconnaît au Portu-
gal, entre Damao et les enclaves et entre ces enclaves elles-mêmes,
un droit de passage sanctionné par la coutume locale pour les
personnes privées, les fonctionnaires civils et les marchandises en
général, mais je regrette de ne pouvoir me rallier à l’exclusion hors du
contenu de ce droit de passage des forces armées, de la police
armée et des armes et munitions portugaises. I] est admis que ce
droit n’est pas absolu, puisque le Portugal ne le réclame que dans la
mesure nécessaire à l’exercice de sa souveraineté sur les enclaves
et sous la réglementation et le contrôle de l'Inde. Ainsi limité, le
droit de passage s’applique 4 mon avis a toutes les six catégories.

I

1. Bien que le Gouvernement de l'Inde britannique n'ait jjamais
expressément reconnu le passage en tant que droit pour aucune des
catégories, ce passage a toujours été accordé en fait. En règle
générale, après l’entrée en vigueur du traité de commerce et d’ex-
tradition du 26 décembre 1878 entre la Grande-Bretagne et le Portu-
gal, les autorités britanniques ont exigé une autorisation préalable
pour chaque cas de passage de la police armée, des unités militaires et
des armes et munitions, mais en fait la pratique d’autoriser ce pas-
sage a été plus uniforme et constante que dans le cas des marchan-
dises privées. Tout au long des cent trente ans de gouvernement
britannique en Inde, je n’ai pas connaissance, dans le dossier soumis
ala Cour, d’un seul exemple de demande portugaise visant le passage
entre Damao et les enclaves de police armée, de militaires, d’unités
militaires ou d’armes et munitions qui ait essuyé un refus. Pour les
marchandises ordinaires au contraire, les Britanniques ont prohibé a
diverses époques le transit de certaines marchandises comme le riz,
le sel, l'alcool, les spiritueux et les produits nécessaires à la distilla-
tion de l’alcool et des spiritueux; on constate même pendant la
dernière guerre une prohibition totale du transit de toutes les mar-
chandises.

2. Un rapide examen des faits éclaircira cé point.

Au cours des soixante premières années de la période britannique
aucune demande d'autorisation pour permettre aux soldats ou à la
police armée du Portugal ou de la Grande-Bretagne de pénétrer sur
le territoire de l’autre pays n'était exigée. Une pratique concernant
ce passage s'était établie sur la base de la réciprocité, ce qui explique
probablement la rareté des documents se rapportant à la question
du passage (duplique, vol. I, p. 181).

Mais il semble que, pendant cette période, toutes les fois que le
passage du personnel militaire armé était nécessaire, il était autorisé.

52
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 55

Un incident survenu en 1859 est révélateur. Comme deux cipayes
escortaient un juge portugais de Damao à Bassein, la police bri-
tannique leur retira leurs baïonnettes. Le gouverneur général de
Goa protesta auprès du gouverneur de Bombay le 16 mai 1859,
déclarant que les deux militaires étaient munis des laissez-passer
nécessaires portant le sceau du. Gouvernement, que les soldats
anglais porteurs d'armes étaient autorisés à passer sur les territoires
de Damao et de Goa sans être molestés et ajoutant «on ne doit pas
s'attendre à ce que les soldats portugais soient empêchés d’agir
de même dans les territoires britanniques, étant donné notamment
qu’en outre, à propos de Damao, plusieurs villages portugais reliés à
cette ville sont situés dans les limites du territoire britannique »
(contre-mémoire, annexe C n° 39). Le gouverneur de Bombay
répondit: «les armes des deux soldats portugais ont été retenues
par une inadvertance que mon Gouvernement regrette et qui, je
l'espère, ne se reproduira pas » (¢béd., p. 195).

3. Sur cette question des troupes, le troisième alinéa de l’article
XVIII du traité de commerce et d’extradition du 26 décembre 1878
disposait :

«La force armée de l’une des Hautes Parties contractantes
n’entrera pas dans les possessions indiennes de l’autre, excepté dans
les cas spécifiés par des traités antérieurs, ou pour se prêter un
mutuel secours comme cela est prévu dans le présent traité, ou
lorsqu'une demande formelle en aura été faite par la partie qui
désirera cette entrée de l’autre. »

Cette disposition exigeant une demande d'autorisation formelle
pour les envois de troupes de l’une des Hautes Parties contrac-
tantes sur le territoire de l’autre avait été proposée par le pléni-
potentiaire portugais et n'avait été insérée dans le traité sur son
insistance que, comme l’expose le rapport du plénipotentiaire bri-
tannique à son secrétaire d’État aux Affaires étrangères, parce que
« de son insertion ou de sa non-insertion pouvaient dépendre en-
tièrement les chances qu'avait le Gouvernement (portugais) de
faire adopter le traité par les Cortés ». L’explication donnée par
le représentant du Portugal était que cette disposition permettrait
au Gouvernement portugais de faire face à la « forte opposition de
la part du public » à l’« union douanière » et à « la fusion économique
des colonies portugaises avec le système de l’Empire britannique
des Indes » prévues dans le traité (duplique, vol. II, annexe 54).

4. Cette nouvelle pratique continua à être observée après l’expi-
ration du traité survenue en 1892, l'autorisation étant toujours
accordée sur demande. C’est ainsi par exemple que furent satis-
faites sans difficulté une demande du 13 janvier 1915 pour le passage
de onze soldats de Damao à Nagar-Aveli (contre-mémoire, annexe E.
n° 25) et une autre du 22 mars 1915 pour le passage d’un soldat
de Goa à Nagar-Aveli (¢bid., annexe n° 26). Au cours de l’année 1915,
le Gouvernement de Bombay reçut soixante-dix-neuf demandes
d'autorisation pour le passage de soldats portugais sur le territoire

53
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 56

britannique. Soixante-dix-neuf demandes analogues furent présen-
tées entre le 29 décembre 1916 et le 25 août 1017. L'autorisation
ne fut apparemment jamais refusée.

5. Antérieurement, deux cas de passage de soldats portugais sur
territoire britannique, s’ils sont sans rapport direct avec le transit
entre Damao et les enclaves, n’en revêtent pas moins une impor-
tance particulière quant à la question d’une coutume locale en
matière de passage dans la péninsule indienne. Le 26 novembre
10017, le consul général du. Portugal a demandé au gouverneur géné-
ral de l’ Inde l'autorisation de faire passer par voie de terre de Damao
à Goa via Bombay un détachement de vingt soldats en le priant de
donner d’« urgence » les ordres nécessaires à ce passage. L’autori-
sation a été donnée deux jours plus tard dans une réponse du 28 no-
vembre 1901 et confirmée le 30 novembre, par une lettre deman-
dant en outre:

. à l'avenir de bien vouloir indiquer la date du transport proposé
de ces détachements et de l’annoncer assez tôt pour laisser le temps
d’obtenir les ordres du Gouvernement et de donner des instructions
aux autorités locales » {contre-mémoire, annexe C. n° 5x).

De même en 1912, lorsqu'une rébellion a éclaté contre le Gouverne-
nement portugais à Goa, une autorisation a été demandée le 5 août
1912 au Gouvernement de Bombay et elle a été accordée le lende-
main par le Gouvernement de l’Inde qui a déclaré qu’il ne s’opposait
« nullement à la proposition de faire passer un officier et soixante
hommes sur dix kilomètres de territoire britannique ... à titre
spécial ». Ce détachement n’a pas fait le mouvement prévu. Mais
en octobre de la même année le Gouvernement portugais de Goa.
a sollicité à nouveau l'autorisation de faire passer soixante hommes
sous les ordres ‘d’un officier sur environ cinquante kilomètres
jusqu'à la frontière portugaise. La réponse du Gouvernement
de l'Inde a été une fois de plus affirmative: «Son Exc. estime
que nous ne devrions pas accorder le transport en train, mais
qu’autrement il n’y a pas d’objection. » Le passage du détache-
ment en question a bien eu lieu les 15 et 16 novembre de cette
même année (contre-mémoire, annexe C. n° 52).

6. Le passage de la police armée était prévu au deuxiéme alinéa
de Varticle XVIII du méme traité de 1878, qui dispose:

«Les autorités fiscales, judiciaires et de police des possessions
indiennes des Hautes Parties contractantes coopéreront cordiale-
ment pour maintenir, dans les lignes de trafic commun et ailleurs,
la parfaite sécurité des personnes et des propriétés; et, dans la
poursuite de criminels et de personnes se livrant à la contrebande,
lesdites autorités de l’une des Hautes Parties contractantes pourront
traverser la frontière et entrer dans les États de l’autre Haute
Partie contractante, pourvu que dans ces États elles agissent en
conformité avec les lois locales et les stipulations du présent traité »
(contre-mémoire, annexe n° 40).

54
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 57

Cette disposition visant le passage de la police armée et d’autres
autorités se fondait évidemment sur la pratique déjà établie au
cours des années ayant précédé la conclusion du traité de 1878. Le
traité n’énonce pas expressément la nécessité de l’autorisation
préalable et, comme on l’indiquera plus loin, celle-ci n’était pas
toujours requise en pratique en vue du passage.

7. Quand le traité de 1878 prit fin en 1892, accord réciproque pour
le passage de la police armée continua en pratique. Par un arrange-
ment de 1913, les détachements de police portugaise armés étaient
autorisés à « traverser le territoire britannique intermédiaire quand
il leur est nécessaire de le faire pour se rendre d’une région de
l'Inde portugaise à une autre, pourvu que les autorités locales
en aient reçu notification préalable » (il ne s’agit pas d'autorisation
préalable) (contre-mémoire, annexe C. n° 53). Par un accord de
1920 la police, armée ou non, de l’une des parties poursuivant
effectivement un délinquant pouvait continuer la poursuite sur le
territoire de l’autre sans être interrompue. L’accord disposait
également qu’au-dessous d’un certain rang les policiers armés ne
devaient pas pénétrer sur le territoire de l’autre partie sans consente-
ment préalable. Cette restriction ne s’appliquait apparemment
pas aux agents d’un rang plus élevé. Aux termes d’un accord de
1940, le passage des policiers portugais armés sur la route de Damao
à Silvassa (Nagar-Aveli) était libre à condition qu'il ne se fit pas
en groupes de plus de dix personnes et que leur passage fût signalé
aux autorités britanniques dans les vingt-quatre heures suivant
ce passage. Pour les groupes de plus de dix agents circulant sur
ladite route, il était nécessaire d'obtenir comme auparavant l’assen-
timent des autorités britanniques par voie de notification préalable.

8. Au sujet de l’autorisation exigée pour le passage des troupes et
de la police armée portugaises sur le territoire britannique inter-
médiaire, il est utile de voir quelle était en fait la pratique. Lorsque
le gouverneur général de l'Inde portugaise déclara dans une lettre
du 22 décembre 1890 au gouverneur de Bombay: «les troupes
portugaises ne traversent jamais le territoire britannique sans
autorisation préalable », les autorités britanniques ordonnèrent une
enquête et le District Police Inspector de la division de Bulsar rap-
porta le 28 février 1891 «qu’à plusieurs reprises les forces armées
portugaises avaient traversé le territoire britannique sans autori-
sation », ajoutant «que la police britannique entrait parfois en
armes sur le territoire portugais sans que personne ne s’y opposat ».
Il recommandait le maintien de cet état de choses. Le Commander
of the Northern District et le District Magistrate de Surat estimaient
également que cette entente réciproque devait étre maintenue. En
conséquence, le secrétaire du Gouvernement de Bombay, aprés
avoir déclaré dans sa réponse au gouverneur général de l’Inde
portugaise que l’enquête avait révélé plusieurs cas de troupes
(portugaises) escortant un envoi de fonds de Damao à la station de
chemin de fer, transférant un prisonnier de Damao à Vapi, se ren-

55
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 58

dant de Damao à Dadra et retour par des villages britanniques, ou
encore d’Ambli à Dadra, sans présenter de demande ni de notification
aux autorités locales, et après avoir observé «il n’est pas douteux
que ces cas n’ont pas été portés à la connaissance de S. Exc. le
gouverneur général, et selon la règle qu'il a fixée il semble que de
tels passages auraient dû être signalés au District Magistrate de
Surat », concluait en ces termes:

« En même temps je suis chargé de faire observer que ce Gouver-
nement n’a aucune raison de supposer que les détachements ou les
personnes qui ont traversé en armes ces portions du territoire
britannique ne se soient pas conduits avec une absolue correction,
et le gouverneur en conseil a donné l’ordre de ne pas entraver
leurs déplacements sans motif particulier. Si de tels mouvements
ou transferts peuvent être prévus à l'avance, il ne fait aucun doute
que les autorités locales portugaises éviteront de s’exposer à des
retards ou d’avoir à engager une nouvelle correspondance en se
conformant à la règle dont fait état la lettre de S. Exc. aux termes
de laquelle «les troupes portugaises ne traversent jamais le terri-
toire britannique sans autorisation préalable ». Mais, comme
je Vai déjà indiqué, le District Magistrate de Surat a été informé
que ce Gouvernement ne veut pas qu'il soit apporté la moindre
entrave dans les circonstances dont il est fait état. » (Duplique,
vol. IT, pp. 223-224.)

g. Il est donc évident que, pour le passage de,troupes portugaises
sur la route de Damao à Silvassa (Nagar-Aveli), la demande d’auto-
risation préalable n’était pas toujours exigée dans la pratique, non-
obstant les dispositions contraires de l’article XVIII du traité de
1878.

10. Pour la question du passage de la police armée portugaise, on
a fait état plus haut de l’accord de 1940. L'origine de cet accord et
les négociations qui ont abouti à sa conclusion paraissent également
révélatrices lorsqu'il s’agit de démontrer la pratique qui a prévalu
et les considérations qui ont conduit à l’adopter. A la suite d’un
incident relatif à l'arrestation, en avril 1940, d’un missionnaire alle-
mand en territoire britannique par un détachement britannique
composé de trois hommes non armés et de quatre hommes armés,
dans un autocar allant de Silvassa (Nagar-Aveli) à Damao, le
Gouvernement de l’Inde portugaise a suggéré:

«la possibilité de conclure avec le Gouvernement de Bombay un
accord en vertu duquel, sur cette route et seulement sur cette
route, à raison de son caractère particulier, il serait permis à des
forces de police armée des deux Gouvernements de circuler libre-
ment, indépendamment de toute autorisation préalable ». (Contre-
mémoire, vol. II, pp. 322-323.)

Avant de se prononcer sur cette proposition et de répondre au
Gouvernement de l’Inde portugaise, le Gouvernement de Bombay
a consulté les diverses autorités britanniques intéressées. On a
d’abord formulé le point de vue suivant:

56
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 59

« Compte tenu des motifs invoqués par le Gouvernement de l'Inde
portugaise, il ne semble pas qu’il y ait à première vue d’objection
à accepter l’accord qu'a proposé le Gouvernement de l’Inde por-
tugaise. »

D’aucuns ont cependant jugé:

«souhaitable d’imposer un certain contrôle ou une certaine régle-
mentation aux mouvements de la police armée. Le G.R., P. D.
n° 4540 en date du 30.7.1913 (exigeant la notification préalable du
passage) en fournit le moyen. Il ne s’agit pas seulement d’un simple
détail d'ordre administratif. Si l’on doit accorder une autorisation
de caractère général, il peut y avoir lieu de l’assortir de certaines
restrictions, relatives par exemple au nombre, à l’objet, etc. »

Le Political and Services Department du Gouvernement de Bom-
bay a par la suite recommandé l'acceptation de cette proposition,

«étant entendu que les effectifs de la police armée du Gouver-
nement portugais ou du Gouvernement britannique autorisés à
traverser le tronçon britannique ou le tronçon portugais de la route
de Damao à Silvassa respectivement seront limités aux besoins
réels dans chaque cas, et que notification du passage des forces de
police armée dans les territoires du Gouvernement portugais ou du
Gouvernement britannique sera donnée aux autorités locales par
le Gouvernement britannique ou le Gouvernement portugais res-
pectivement dès que possible après l'exécution de ce déplacement ».

Selon d’autres avis, «cela ne répondrait pas à l'objectif pour-
suivi» et ce «scepticisme » était partagé d’autre part car, «sans une
réglementation et un contrôle qui soient assez faciles à exercer,
cette procédure est pleine de risques ». D'où la formule libellée en
termes précis finalement suggérée par le Commissioner of the Northern
District, qui a été incorporée dans l’accord de 1940.

11. L'examen des faits auxquels l’on vient de procéder montre donc
clairement que, pendant les soixante premières années de la période
britannique, la. pratique qui a prévalu d’autoriser le passage des
troupes et de la police armée d’un pays dans le territoire intermé-
diaire de l’autre était fondée sur le principe de la réciprocité et
avait d’ores et déjà donné naissance à une coutume locale. Alors
que les effectifs militaires se déplaçant dans ces conditions devaient
détenir des laissez-passer délivrés par leur propre Gouvernement, il
ne semble pas que cette exigence se soit appliquée à la police
armée dans l’exercice de ses fonctions. En revanche, pour aucune
de ces deux catégories il n’était nécessaire de solliciter une autorisa-
tion préalable de passage.

Même au cours de la période pendant laquelle le traité de 1878
a été en vigueur, bien que l’article XVIII dudit traité prévoit ex-
pressément la nécessité de demander formellement et d'obtenir une
autorisation pour l’entrée des troupes de l’une des Hautes Parties
contractantes dans le territoire de l’autre partie, les forces de police
armée portugaises, en un certain nombre d'occasions, comme l’a

57
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 60

indiqué le Gouvernement de Bombay dans sa réponse a la lettre du
gouverneur général de l’Inde portugaise en date du 22 décembre
1890, ont traversé le territoire britannique dans l’exercice de leurs
fonctions sans en avoir demandé et obtenu |’autorisation préalable,
notamment sur la route de Damao à Silvassa (Nagar-Aveli). Plus
significatif encore est le fait cité plus haut que les autorités britan-
niques ont déclaré préférer continuer à observer la pratique consis-
tant à ne pas entraver ce passage en reconnaissant évidemment la
nécessité pour eux-mêmes et cédant à des considérations de com-
modité personnelle sur la base de la réciprocité.

12. Aucun élément du dossier ne montre que cette pratique ait subi
aucune modification importante.après que le traité de 1878 eut pris
fin. Les accords de 1913, 1920 et 1040, tandis que l’un d’entre eux
réaffirmait la nécessité d’une autorisation préalable pour le passage
des forces armées, ont formulé cette pratique coutumière avec
davantage de précision pour le passage de la police armée portu-
gaise sur le territoire britannique intermédiaire.

13. Au cours de la période post-britannique, jusqu’en 1954, i
semble que l’Inde ait également respecté cette pratique.

14. Pour les armes et les munitions, etc., l’article 17 de Act XX XI
de 1860 exigeait pour l'importation en territoire britannique une
licence accordée soit par le gouverneur général de l’Inde en conseil
soit par un fonctionnaire autorisé à cet effet par le gouverneur
général en conseil. Cet Act a été remplacé par l’Indian Arms Act de
1878 (contre-mémoire, annexe C. n° 59). L'article 6 dispose que
nul ne transportera par terre ou par mer à destination ou en pro-
venance du territoire britannique des armes, des munitions ou des
fournitures militaires s’il ne justifie d’une licence (sous certaines
exceptions non pertinentes ici). L’article 10 habilite le gouverneur
général en conseil à réglementer ou interdire le transport de toutes
armes, munitions ou fournitures militaires. Les Indian Arms Rules
de 1879 (zbzd., n° 60) fixent les dispositions relatives à la délivrance
de licences pour l’importation et l'exportation des armes, des muni-
tions et des fournitures militaires. En 1880, le gouverneur général
en conseil y a ajouté la règle 7 A (ibid., n° 60). Cette règle dispose
à l’alinéa a) que rien dans les Rules ne sera considéré comme auto-
risant l'octroi de licences en vue d’importer des armes, munitions
ou fournitures militaires provenant de l’Inde portugaise; à l’alinéa
b), que rien dans les Rules ne sera considéré comme autorisant
l’octroi de licences en vue d'exporter à destination de Inde portu-
gaise des armes, munitions ou fournitures militaires, à moins
qu’elles ne soiént exportées pour l'usage exclusif du Gouvernement
de l’Inde portugaise ou qu’elles ne fassent l’objet d’une licence
spéciale d'importation délivrée par le Gouvernement de l'Inde
portugaise. ‘La règle 7 A b) était conforme au quatrième alinéa de
l’article XVIII du traité de 1878, qui disposait :

« L’exportation d’armes, de munitions ou fournitures militaires
des possessions de l’une des Hautes Parties contractantes dans

58
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 61

celles de l’autre ne sera point permise, excepté avec le consentement
de cette dernière et sous les règlements approuvés par elle. Les
Gouvernements de l’Inde britannique et de l’Inde portugaise s’uni-
ront pour appliquer les règlements traités dans cet article. »

Bien que la règle 7 A b) ait été abrogée en 1895 après que le traité
de 1878 fut venu à son terme, la règle 7 À a) est demeurée en vigueur
et a été maintenue dans les nouvelles Rules promulguées en 1909
ainsi que dans leurs remises en vigueur successives (2b5d., n° 66).

15. Mais le point intéressant à noter est que cette règle 7 À a) se
bornait à imposer que les demandes soient adressées non pas au
Gouvernement de Bombay, qui ne pouvait accorder de licences que
pour l'exportation d'armes et de munitions, mais, comme le dispo-
sait Act XX XT de 1860 susmentionné, au Gouvernement de l’Inde
qui seul pouvait autoriser l'importation d'armes et de munitions en
provenance de l’Inde portugaise. Ainsi, lorsque les demandes d’au-
torisation de transporter des armes et des munitions, qu’il s’agit
d'un transit de Damao à Nagar-Aveli ou de Goa à Nagar-Aveli ou
de Nagar-Aveli à Goa, étaient ainsi adressées, les autorisations
demandées étaient toujours accordées par leGouvernement de l'Inde,
quels que fussent les articles: fusils ou cartouchières, «certains
types de fusils et de cartouches ». Des demandes de ce genre ont
été satisfaites le 28 novembre 1898, puis à nouveau le 28 janvier 1015
et le re octobre 19r7 (contre-mémoire, annexe C. n°5 64 et 65). Les
demandes de libre transit faites le 11 janvier 1939 pour trois mous-
quets envoyés de Nagar-Avelia Damao et trois autres envoyés de
Damao à Nagar-Aveli (contre-mémoire, annexe E. n° 40), le 24 mars
1939 pour huit mousquets avec quatre cents cartouches et un
revolver avec cinquante cartouches (#bid., annexe n° 41) et le
17 avril 1940 pour le passage de cinquante-deux mille cartouches
envoyées de Damao à Nagar-Aveli (bid., n° 42) ont été également
satisfaites.

16. La conclusion à tirer de la pratique des autorités britanniques
à l'égard des armes et munitions portugaises est la suivante: si leur
importation en territoire britannique était nominalement soumise
aux strictes dispositions des Ayms Act et Ayms Rules quant à leur
application générale, des dispenses spéciales étaient toujours accor-
dées par le Gouvernement de l'Inde, seul compétent pour les auto-
riser. Pratique à la fois naturelle et compréhensible, car le passage
des armes et munitions, comme celui des troupes, revêtait plus
d'importance pour le souverain territorial du point de vue de la
sécurité que le passage des marchandises et des fonctionnaires civils
et, par conséquent, nécessitait un contrôle plus effectif. Mais lors-
qu'elle se présentait pour le Portugal, la nécessité de disposer de
troupes, d'armes et de munitions était à son tour plus impérieuse
puisqu'il s'agissait d'assurer l'exercice de sa souveraineté sur les
enclaves, et les autorités britanniques étaient pleinement conscientes
évidemment de l’importance de ce facteur. Afin de prévenir toute

59
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 62

interprétation défectueuse des dispositions générales des Arms Act
et Arms Rules, et notamment de la règle 7 A a), et d’obvier à toute
controverse et à tout incident avec le Portugal qui risqueraient
d’en découler, la délivrance des autorisations relatives au passage
entre les possessions portugaises en Inde, y compris entre Damao
et les enclaves, était contrôlée et réglementée directement par le
Gouvernement de l’Inde et non par les autorités britanniques locales.
Le fait qu’on ne relève au dossier aucun cas de refus de demande
de passage sur territoire britannique entre Damao et les enclaves
portugaises ou entre ces enclaves et touteautre partie des possessions
portugaises dans la péninsule de l’Inde montre clairement, à mon
avis, que les Britanniques reconnaissaient la situation particulière
relative aux enclaves.

17. Le Gouvernement de l’Union indienne a respecté et continué
à observer cette pratique jusqu’en 1954.

18. Ce qui vient d’être dit de la pratique britannique et indienne
relative au règlement du passage des troupes, de la police armée,
des armes et des munitions d'une possession portugaise à une autre
à travers le territoire intermédiaire britannique et ultérieurement
indien montre clairement que ce passage s’effectuait constamment
et sans difficulté, tout comme dans le cas des personnes privées, des
fonctionnaires civils et des marchandises ordinaires. En fait, comme
on l’a déjà souligné, la pratique consistant à autoriser le passage
des armes et des munitions revêtait même un caractère encore plus
uniforme et constant que dans le cas des marchandises ordinaires.

19. La nécessité de demander et d’obtenir l’autorisation des auto-
rités britanniques pour le passage des troupes, des armes et des muni-
tions à chaque occasion ne représentait, à mon avis, qu’une mesure
plus stricte de contrôle et de réglementation et ne signifiait pas néces
sairement que les Britanniques jugeaient pouvoir refuser cette
autorisation à leur gré et ne considéraient pas le Portugal comme
habilité à exercer le passage. Le degré de contrôle devait naturelle-
ment varier en fonction de la nature du passage demandé. La procé-
dure relativement plus simple et moins formelle adoptée pour le
passage de la police armée portugaise, en vertu des divers accords
dont on a fait état plus haut, et permettant un «contrôle assez
facile à exercer », pour reprendre les termes déjà cités des autorités
britanniques, semble nettement confirmer ce point de vue.

En effet, pour les différentes catégories considérées, par exemple
pour les fonctionnaires civils par opposition aux forces armées ou
à la police armée et pour les marchandises ordinaires par opposition
aux armes ou aux munitions, la différence caractérisant la procédure
d'autorisation du passage entre Damao et les enclaves n'était
qu'une question de degré dans la politique de contrôle et de régle-
mentation appliquée et n’était pas destinée à établir une distinction
entre ce que la coutume locale aurait justifié ou non. Le caractère
uniforme et constant de la pratique consistant à accorder le passage
pour les forces armées, la police armée, les armes et les munitions

60
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 63

était, en vérité, plus marqué que, par exemple, dans le cas des
marchandises ordinaires, comme on l’a déjà vu précédemment.
A mon sens, rien ne permet non plus de conclure que les autorités
britanniques aient eu moins conscience d’une obligation de leur
part, opinio juris sive necessitatis, pour ces trois catégories que pour
le passage des personnes privées, des fonctionnaires civils portugais
et des marchandises ordinaires. A mon avis, il y a eu reconnais-
sance implicite par les autorités britanniques d’une coutume locale
consistant à autoriser le passage entre Damao et les enclaves de
chacune des six catégories considérées de personnes et de marchan-
dises, sans qu'elles fassent l’objet d'aucune distinction d'ordre
juridique, mais toutes étant soumises, le cas échéant, au contrôle
et à la réglementation de l’État souverain du territoire intermé-
diaire.

20. Le droit de passage, tel qu'il est revendiqué et défini par le
Portugal, présente un double caractère. Son contenu s’étend
dans la mesure indispensable à l’exercice de la souveraineté portu-
gaise sur les enclaves, et son exercice est soumis en méme temps
au contrôle et à la réglementation de l’Inde pour autant que le
passage a lieu sur le territoire indien intermédiaire. Ces deux éléments
sont inhérents au principe de la souveraineté territoriale d’où
découlent, d’une part, le droit de passage et, d’autre part, le pouvoir
de contrôle et de réglementation. Ceci signifie qu’il existe pour l’une
et l’autre Partie à côté d’un droit une obligation — celle pour
l'Inde d’accorder le passage et pour le Portugal de respecter les
règles de procédure relatives à la demande d’autorisation de pas-
sage et à l'octroi de cette autorisation. En d’autres termes, les droits
et les obligations des deux Parties sont concomitants et corréla-
tifs. Mais ils sont conciliables en tenant compte de la manière dont
le problème a été heureusement résolu dans le passé — pendant
la longue période qui a précédé 1954; c’est-à-dire en se fondant sur
la coutume locale qui s’est cristallisée à partir de la pratique cons-
tante et uniforme des autorités britanniques comme des autorités
indiennes jusqu'à cette époque.

Il m’apparait évident que, dans le passé, l’élément fondamental de
la politique d’un État souverain en matière de contrôle et de régle-
mentation d’un droit de passage sur un territoire intermédiaire a été
la prise en considération, en toute bonne foi, de son intérét national.
Si un préjudice éventuel risquait d’être porté à cet intérêt, le droit
de passage était restreint ou annulé, comme ce fut le cas pour
certaines marchandises ordinaires. Mais lorsque le risque d’un tel
préjudice semblait peu vraisemblable, l'autorisation de passage
était aisément accordée, même s’il s'agissait de forces armées, de
police armée et d’armes et de munitions, comme on l’a vu ci-dessus.
Cet intérêt national a été le commun dénominateur de la politique
de contrôle et de réglementation appliquée à toutes les catégories
de passage, quelles qu’aient été les variations dans la procédure
observée pour l'octroi de ces autorisations.

61
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 64

21. Si, comme il est incontestable, une coutume locale s’est créée à
l'égard d’un droit de passage entre Damao et les enclaves touchant
les personnes privées, les fonctionnaires civils portugais et les
marchandises ordinaires, j'estime, me fondant sur la pratique
constante du passé, qu’une coutume similaire s'était également
établie quant au droit de passage touchant les forces armées, la
police armée, les armes et munitions portugaises. Quelles qu’aient
été les distinctions apportées par les autorités britanniques et
indiennes dans l’octroi des autorisations de passage entre les en-
claves, de même qu'entre les enclaves et Damao (Damao littoral)
selon les diverses catégories, il s'agissait là d’une différence de degré
dans l'application d’une politique commune de contrôle et de régle-
mentation applicable à toutes les catégories de passage, plutôt que
d’une différenciation raisonnée quant à l’étendue ou au contenu du
droit de passage pour les diverses catégories.

22. Il convient également de noter qu’à l’origine le Portugal pos-
sédait un droit d'accès implicite aux villages qui lui avaient été
assignés pour la perception du revenu annuel à lui consenti, et
que ce droit englobait nécessairement l'accès des troupes, de la
police armée et des armes et munitions portugaises sur le territoire
mahratte intermédiaire, entré Damao et les villages. En fait
l’article 11 des « Capitulations [de 1785] relatives aux conditions
dans lesquelles le Portugal a reçu la pragana de Nagar-Aveli»
{annexe 8 au mémoire) dit notamment:

«.… et ils étoufferont toute rébellion des Colys qui se produirait
dans ladite Pragana ».

Il est vrai que cette disposition a le caractère d’une obligation
imposée au Portugal. Mais pour être en mesure de remplir cette
obligation il avait le droit, nécessairement sous-entendu, d'utiliser
tous les moyens requis et raisonnables. En d’autres termes, il avait
implicitement le droit d’amener dans les villages des troupes, de la
police armée et des armes et munitions portugaises pour y étouffer
la rébellion. Ce droit d'accès avait, sous les Mahrattes, une base aussi
valide que le droit accordé aux fonctionnaires civils portugais et
aux marchandises de caractère non-militaire destinées à leur usage.
Bien qu’il n’ait pas souvent été invoqué par le Portugal au cours
de la période mahratte, il a été plus fréquemment exercé après la
chute de l'empire mahratte comme un attribut essentiel de la
souveraineté portugaise sur les enclaves. Tout comme le droit de
passage des personnes privées, des fonctionnaires civils et des
marchandises ordinaires, il s’est également transformé, en fait, en
un droit coutumier, comme il ressort de la pratique uniforme et
constante évoquée ci-dessus.

IT

23. Il existe d’ailleurs des raisons supplémentaires pour reconnaître
un caractère plus étendu au droit de passage du Portugal.
62
DROIT DE PASSAGE (OP. IND. DE.M. WELLINGTON KOO) 65

Si le Portugal fonde sa présente revendication sur son titre de
souveraineté, cette revendication se justifie aussi par le principe
même de la souveraineté territoriale. On ne saurait raisonnablement
douter de la validité de ce titre. S’il est vrai qu'aucun titre de ce
genre n'a été acquis sous les Mahrattes et si, pendant les premières
années de la souveraineté britannique l'attitude des autorités bri-
tanniques à ce sujet reste mal connue, il est devenu de plus en plus
évident, avec le temps, que ces autorités reconnaissaient tacitement
la souveraineté portugaise sur les enclaves. Les documents relatifs
aux négociations entre les commissaires portugais et britanniques en
vue de « l’échange d’une étroite bande de terrain qui réunirait la
Pragana de Nagar-Aveli aux autres Praganas adjacentes au fort
de Damao », même si ce projet ne s’est pas réalisé, viennent encore
à l'appui de cette conclusion. Elle est également confirmée par le
traité du 26 décembre 1878 conclu entre la Grande-Bretagne et
le Portugal où il est dit dans le préambule que ces deux Etats sont
« animés du désir ... d’améliorer et d’augmenter les relations commer-
ciales entre leurs dominations respectives. ». Aucune exception ni
exclusion n’a été stipulée au sujet des enclaves dans cette référence
aux « dominations respectives »; et la reconnaissance par les autori-
tés britanniques de la souveraineté portugaise sur les enclaves, ainsi
que sur d’autres parties des possessions portugaises, doit également
avoir été implicite. Rien, dans le dossier, n’indique une modifica-
tion quelconque de l’attitude britannique après que le traité de
1891 eut cessé d’être en vigueur.

24. Lorsque l'Inde a succédé à la Grande-Bretagne et est devenue un
État indépendant, rien n’indique dans la conduite de ses relations
avec le Portugal qu’elle ait adopté une attitude différente touchant
les possessions portugaises dans la péninsule indienne, en dépit
de ses aspirations bien connues au «rétablissement de son unité
géographique et historique ». Il est vrai que le conseil de l’Inde
a demandé au cours de sa plaidoirie: « Quand — où — par la voix
de qui l’Union indienne a-t-elle reconnu la souveraineté territoriale
du Portugal? » Mais en droit international une telle reconnaissance
n'a pas toujours besoin d’être expresse ou explicite. Elle n’exige
pas toujours une déclaration publique; elle peut être tacite.

Dans tous ses rapports avec les autorités portugaises dans la
péninsule indienne ou à Lisbonne, le Gouvernement de l’Union in-
dienne, jusqu'aux événements de 1954, semble avoir toujours
considéré les enclaves ainsi que les autres territoires de l’Inde por-
tugaise comme appartenant au Portugal. En fait, dans l’aide-mé-
moire présenté par la légation de l'Inde à Lisbonne au ministre des
Affaires étrangères du Portugal, en date du 27 février 1950, « pour
demander l’ouverture immédiate de négociations portant sur l'avenir
des colonies portugaises en Inde », cette demande est expressément
présentée comme visant à «la réunion pacifique à la République
indienne de ce qui est maintenant l’Inde portugaise ». (Mémoire,

63
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 66

annexe 29.) De même, dans une note du 14 janvier 1953 adressée
par la légation de l’Inde au ministère des Affaires étrangères du
Portugal, il est dit dans le dernier paragraphe:

«Le Gouvernement de l’Inde a proposé l’acceptation préalable
du principe d’un transfert direct qui devrait être suivi d’un trans-
fert de fait de l'administration. La souveraineté juridique du
Portugal serait maintenue jusqu’à ce que les mesures jugées utiles
soient prises pour rendre applicables les décisions intervenues. Le
Gouvernement de l’Inde serait heureux que le Gouvernement du
Portugal accepte ces propositions comme point de départ des
négociations proposées. » (Mémoire, annexe 31.)

Il est donc hors de doute que: jusqu’en 1953 l’Inde a continué à
considérer tous les territoires portugais en Inde comme étant sous
la souveraineté juridique du Portugal sans établir aucune exception
au sujet des enclaves de Dadra et de Nagar-Aveli.

25. Le droit international n’établissant aucune distinction entre une
souveraineté et une autre, la souveraineté portugaise sur les enclaves
est tout autant justifiée à exister que la souveraineté de l’État dont
le territoire les entoure. Et le passage de forces armées, de police
armée et d'armes et munitions est aussi indispensable à l'exercice
de la souveraineté portugaise, sinon davantage, que le passage des
personnes privées, des fonctionnaires civils et des marchandises
ordinaires. Si même la situation d’une enclave revêt un caractère
spécial, il est inconcevable en droit international que l'existence
d’une souveraineté dépende de la volonté ou du caprice d’une autre
souveraineté. Mais d’autre part, s’il est vrai que ce droit de passage
impose à l’État qui possède le territoire où ce passage est effectué
une obligation correspondante, ce droit ne saurait être absolu et
sans restriction; par la nature des choses son exercice doit être
soumis au contrôle et à la réglementation du souverain du territoire
intermédiaire.

L'existence de deux droits contradictoires n’est pas toutefois, en
droit international, un phénomène exceptionnel. Dans l'extrême
complexité des rapports entre nations il est souvent impossible
d'éviter qu’une situation de ce genre se crée. Mais le problème n’est
pas insoluble non plus. Il exige seulement une adaptation et un
accommodement. En se référant aux principes généraux de droit
mentionnés à l’article 38, 1c), du Statut ainsi qu’au droit coutumier
et en les appliquant, on a réussi dans le passé à résoudre pareils
problèmes.

26. En droit interne, comme il ressort d’une étude comparative du
professeur Max Rheinstein, le droit d'accès aux domaines enclavés
est toujours admis. I] est certain que la différence est considérable
entre un droit de passage relatif à une enclave internationale et un
autre qui porte sur un fonds enclavé appartenant à un particulier.
Mais dans quelque moule que soit coulé le droit interne, dans quelque
cadre technique qu’il soit fixé, qu’il s'agisse de se conformer à une
tradition nationale ou que l’on préfère se fonder sur une fiction

64
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 67

juridique particulière, le principe sous-jacent à la reconnaissance de
ce droit est essentiellement le même. C’est un principe de justice,
fondé sur la raison.

27. En dernière analyse, le fait qu’en droit interne les fonds enclavés
et en droit international les territoires enclavés ont toujours joui
d’un droit de passage sur les fonds environnants appartenant à un
autre propriétaire ou sur les territoires environnants appartenant à
un autre État se fonde en vérité sur la raison en même temps que sur
le principe élémentaire de la justice. Pour ces fonds ou ces territoires
le transit est une nécessité, et il est raisonnable de prendre des dis-
positions pour y satisfaire tant en matière de droit interne qu’en
matière de droit international coutumier. Comme l’a si bien dit le
grand jurisconsulte néerlandais Cornelius van Bynkershoek, «en
matière de droit des gens, la raison est souveraine... ». C'est la
raison qui impose la reconnaissance d’une règle de droit interna-
tional coutumier en application du principe de la justice. Seule
l'existence de cette règle de droit coutumier peut expliquer qu’au
cours des siècles, alors que bien des enclaves territoriales ont existé
puis disparu dans le mouvement des relations internationales,
aucune de ces disparitions n’a été imputable à un refus de passage
qui aurait entraîné un étouffement ou un étranglement géographique.
Le caractère raisonnable du fait d'accorder passage sur le territoire
environnant justifie la constance et l’uniformité de cet usage devenu,
avec le temps, un droit coutumier à l’égard des enclaves internatio-
nales, quelles que puissent étreles restrictions ou les réserves qui y
sont apportées selon le cas.

28. A première vue, le droit de passage du souverain d’une enclave
et le droit qu’a le souverain du territoire environnant de préserver
sa souveraineté territoriale peuvent sembler s'opposer mais, je l’ai
dit, ils ne sont ni incompatibles, ni inconciliables. Si des enclaves
existent et prospèrent aujourd’hui dans bien des régions du monde,
c’est qu’en dépit des difficultés qui ont pu surgir de temps à autre
entre territoires enclavés et territoires adjacents, ces difficultés ont
toujours été heureusement aplanies par la bonne foi et la bonne
volonté des deux parties. Les rapports entre ces deux situations
territoriales ne sont pas sans ressembler à ceux des océans et des
fleuves qui s’y déversent. Il arrive parfois que la nécessité d'exercer
une souveraineté sur les enclaves soit plus pressante que le droit de
l'État qui entoure l’enclave à conserver intacte sa souveraineté
territoriale, et il arrive parfois que ce soit le contraire; de même, au
moment des fontes printanières, les eaux gonflées du fleuve s’avan-
cent profondément dans l’océan et, au temps de la marée, l'océan
pousse ses vagues dans l'estuaire, sans pour autant que l’un menace
l'existence de l’autre. Les flots coexistent et jouent chacun leur rôle.
Nul conflit intrinsèque entre eux, non plus qu'entre le droit de
passage de l’enclave d’un État et la souveraineté territoriale de
l'État où s’insére l’enclave. Car le droit international coutumier
n'offre pas moins de ressources que les lois de la géographie
physique.

65
DROIT DE PASSAGE (OP. IND. DE M. WELLINGTON KOO) 68

Pour toutes les raisons que je viens d’exposer, je tiens que le
droit de passage du Portugal entre les enclaves comme entre les
enclaves et Damao (Damao littoral) embrasse les six catégories sans
exception, dans la mesure indispensable à l’exercice de la souverai-
neté portugaise sur les enclaves et sous réserve du pouvoir de
contrôle et de réglementation de l'Inde.

(Signé) WELLINGTON Koo.

66
